DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive.  	Examiner respectfully disagrees with the  applicant’s argument that use of numerical identifiers in claims 12 and 15, even if they do not begin with “first,” for example, are helpful to the reader.
Note that claim 9 recites “a first connection electrode”, “a first contact opening” and “a second contact opening”. 
 As to claim 12 (dependent on claim 11), it is unclear to the reader how one can have “second connection electrode” without having “first connection electrode”, and “ third contact opening” without having “first contact opening” and “second contact opening”.  Examiner suggests changing the dependency of claim 12 to depend on claim 9 in order to overcome the rejection under 35 U.S.C. 112(b).
As to claim 15 (dependent on claim 14), it is unclear to the reader how one can have “third connection electrode” without having “first connection electrode” and “second connection electrode”; and “fourth contact opening” and “fifth contact opening” without having “first contact opening”, “second contact opening” and “third contact opening”. Examiner suggests changing the dependency of claim 15 to depend on claim 14 which depends on claim 12, and claim 12 depends on claim 9 in order to overcome the rejection under 35 U.S.C. 112(b).
Furthermore, Examiner respectfully disagrees with the applicant’s argument that “the embodiment of claim 17 cannot be obviated simply by moving the second node N2 in Figure 5 of Choi based on the location of the second node N2 in Figure 2 of Lee.”   The node N2 in Fig. 5 of Choi is not moved based on the location of the second node N2 in Figure 2 of Lee.


    PNG
    media_image1.png
    589
    564
    media_image1.png
    Greyscale

As shown in Fig. 2 below, Lee et al. teaches the second node (N2 in Fig. 2) being a drain electrode of the driving transistor (T1 in Fig. 2 ;[0062-0063]: drain electrode).

    PNG
    media_image2.png
    478
    401
    media_image2.png
    Greyscale


Applicant also argues that as can be seen in Figure 5 of Choi and Figure 2 of Lee, neither discloses a capacitor between the emission control line (En in Choi, EM[n] in Lee) and the drain electrode of the driving capacitor (M1 in Choi, T1 in Lee) as recited in claim 17. Applicant asserts that Choi shows the second capacitor C2’ connected between the source of the driving electrode (N1) and the emission control line (En) but no other capacitor connected to the emission control line (En). Examiner respectfully dsagrees.
As shown in Fig. 5 below, Choi teaches a first capacitor (C2’ in Fig. 5) connected between the second node (one electrode of capacitor C2’ is connected to second node in Fig. 5 through transistor M1; note that the claim does not recite “directly connected” to the second node) and the emission control line (En in Fig. 5).

    PNG
    media_image1.png
    589
    564
    media_image1.png
    Greyscale






Applicant also argues that Lee does not show any capacitor connected to the emission control line (EM[n]). Examiner respectfully disagrees. 

As shown in Fig. 2 below, Lee et al. teaches capacitor Cst connected to the emission control line (EM[n]).  Note that the claim does not recite “directly connected to the emission control line (EM[n])” (emphasis added to the phrase “directly connected”). 


    PNG
    media_image2.png
    478
    401
    media_image2.png
    Greyscale








Examiner respectfully disagrees with the applicant’s argument that if the second node N2 in Choi were moved to be at the drain electrode of the driving transistor rather than at the gate electrode of the driving transistor as in Figure 5 of Choi, the display device of Choi would no longer operate as intended.
 	The node N2 in Fig. 5 of Choi is not moved to be at the drain electrode of the driving transistor.   
               As shown in Fig. 5 of Choi below, Choi et al. teaches a third transistor (M6 in Fig. 5) for receiving the emission signal (En connected to gate of transistor M6 in Fig. 5;[0061]) to  selectively connect a second node (second node in Fig. 5) with a third node (anode electrode of OLED in Fig. 5). 

    PNG
    media_image1.png
    589
    564
    media_image1.png
    Greyscale





As shown in Fig. 2 below, Lee et al. teaches the second node (N2 in Fig. 2) being a drain electrode of the driving transistor (T1 in Fig. 2 ;[0062-0063]: drain electrode).

    PNG
    media_image2.png
    478
    401
    media_image2.png
    Greyscale


The combination of Choi et al. and Lee et al. teaches claim 17.

Applicant’s arguments with respect to claim(s) 1, 3-4 and 6 have been considered but are moot in view of the new ground(s) of rejection.

 			Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 12 (dependent on claim 11) recites “second connection electrode” without previously reciting “first connection electrode”, and “ third contact opening” without previously reciting “first contact opening” and “second contact opening”. It is unclear how one can have “second connection electrode” without having “first connection electrode”, and “ third contact opening” without having “first contact opening” and “second contact opening”.
Claim 15 (dependent on claim 14) recites  “third connection electrode” without previously reciting “first connection electrode” and “second connection electrode”; and “fourth contact opening” and “fifth contact opening” without previously reciting “first contact opening”, “second contact opening” and “third contact opening”. It is unclear how one can have “third connection electrode” without having “first connection electrode” and “second connection electrode”; and “fourth contact opening” and “fifth contact opening” without having “first contact opening”, “second contact opening” and “third contact opening”.

 		
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2019/0172888 A1).
As to claim 1, Choi et al. teaches a display device comprising a display panel for driving a plurality of pixels ([0032]: pixels), each of the plurality of pixels comprising:
a light-emitting element (OLED in Fig. 2) :
a driving transistor (DT in Fig. 2) for controlling a driving current flowing through the light-emitting element ([0045]: The organic light emitting diode OLED emits light according to the drain-source current of the driving transistor;[0052]);
a first transistor (ST2 in Fig. 2) for selectively applying a data voltage (DSj in Fig. 2) to a first node (N2 in Fig. 2), the first node being a source electrode of the driving transistor (DT in Fig. 2; [0044]: source electrode);
a second transistor (ST5 in Fig. 2) for receiving an emission signal from an emission control line (EMLk in Fig. 2;[0051]: emission signal EMk of the kth emission line EMLk) to selectively apply a driving voltage (ELVDD in Fig. 2) to the first node (N2 in Fig. 2;[0051]);
a third transistor (ST6 in Fig. 2)  for selectively connecting a second node (N3 in Fig. 2) with a third node (anode of OLED in Fig. 2), the second node being a drain electrode of the driving transistor (DT in Fig. 2; [0044]: drain electrode), the third node being an anode electrode of the light-emitting element (anode of OLED in Fig. 2);
a fourth transistor (ST1 in Fig. 2) for selectively applying a first initialization voltage (Vint2 in Fig. 2) from a first initialization voltage line (Vint2L in Fig. 2) to the third node (anode of OLED in Fig. 2);
a fifth transistor (ST3 in Fig. 2) for selectively applying a second initialization voltage (Vint1 in Fig. 2) from a second initialization voltage line (Vint1L in Fig. 2) to a fourth node (N1 in Fig. 2), the fourth node (N1 in Fig. 2)  being a gate electrode of the driving transistor (DT in Fig. 2);

a first capacitor (Cst in Fig. 2) connected between the first node (one electrode of capacitor Cst is connected to node N2; note that the claim does not recite “directly connected” to the first node) and the emission control line (one electrode of capacitor Cst is connected to emission control line EMLk in Fig. 2; note that the claim does not recite “directly connected” to the emission control line).

	 			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2019/0172888 A1) in view of Kim et al. (US 2018/0293939A1).
As to claim 3, Choi et al. teaches the display device as discussed above,  wherein the second transistor (Choi et al., ST5 in Fig. 2) and the third transistor (Choi et al., ST6 in Fig. 2) are turned on in response to the emission signal having a first voltage level (Choi et al., Figs. 2-3;[0051-0052];[0064]: gate on voltage Von to turn on transistors ST5 and ST6), but does not explicitly disclose wherein the fourth transistor is turned on in response to the emission signal having a second voltage level that is higher than the first voltage level.
However, Kim et al. teaches wherein the fourth transistor (M7’ in Fig. 14) is turned on in response to the emission signal having a second voltage level that is higher than the first voltage level

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi et al. such that the fourth transistor is turned on in response to the emission signal having a second voltage level that is higher than the first voltage level as taught by Kim et al. in order to improve display quality.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2019/0172888 A1) in view of Kim et al. (US 2017/0317156 A1).
As to claim 4, Choi et al. in view of Lee et al. teaches the display device of claim 2, but does not explicitly disclose wherein the driving transistor comprises an active layer comprising a first material, and wherein the fourth transistor comprises an active layer comprising a second material different from the first material. 	However, Kim et al. teaches wherein the driving transistor comprises an active layer comprising a first material, and wherein the fourth transistor comprises an active layer comprising a second material different from the first material ([0005]: control transistor includes a first semiconductor active layer. Driving transistor includes a second semiconductor active layer that includes a different material from that of the first semiconductor layer; [0038]: control transistor may include second to seventh transistors T2-T7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi et al. such that the driving transistor comprises an active layer comprising a first material, and the fourth transistor comprises an active layer comprising a .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2019/0172888 A1) in view of Kim et al. (US 2019/0096330 A1).
As to claim 6, Choi et al. teaches the display device of claim 5, but does not explicitly disclose  wherein each of the driving transistor and the fourth transistor comprises an active layer comprising a first material, and wherein each of the fifth and sixth transistors comprises an active layer comprising a second material different from the first material.
However, Kim et al. teaches wherein each of the driving transistor and the fourth transistor comprises an active layer comprising a first material ([0089]: T1 and T7 may be poly-silicon semiconductor transistors), and wherein each of the fifth and sixth transistors comprises an active layer comprising a second material different from the first material ([0090]: transistor T3 and transistor T4 may be oxide semiconductor transistors).
It would have been obvious to one of ordinary skill in the art before the effective filing the claimed invention to modify the device of Choi et al. such that each of the driving transistor and the fourth transistor comprises an active layer comprising a first material, and each of the fifth and sixth transistors comprises an active layer comprising a second material different from the first material as taught by Kim et al. in order to improve display quality of the organic light emitting display device. 
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2012/0105410 A1) in view of Lee et al. (US 2015/0187270 A1).
As to claim 17, Choi et al. teaches a display device comprising a display panel for driving a plurality of pixels ([0025]: pixels), each of the plurality of pixels comprising:
 a third transistor (M6 in Fig. 5) for receiving the emission signal (En connected to gate of transistor M6 in Fig. 5;[0061]) to  selectively connect a second node (second node in Fig. 5) with a third node (anode electrode of OLED in Fig. 5), the third node (anode electrode of OLED in Fig. 5) being an anode electrode of the light-emitting element (OLED in Fig. 5) ;  	a first capacitor (C2’ in Fig. 5) connected between the second node (second node in Fig. 5) and the emission control line (En in Fig. 5).
 Choi et al. teaches the first transistor M1 controls the amount of current that flows from the first power source ELVDD to the second power source ELVSS ([0066]). Choi et al. does not explicitly disclose but does not explicitly disclose the second node being a drain electrode of the driving transistor.
However, Lee et al. teaches the second node (N2 in Fig. 2) being a drain electrode of the driving transistor (T1 in Fig. 2 ;[0062-0063]: drain electrode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi et al. such that the second node being a drain electrode of the driving transistor as taught by Lee et al., since it is well known in the art that current flows from the source to the drain of the transistor, in order to supply current to the light emitting element, and provide a high quality and high definition display device. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi et al. with a fourth transistor for selectively applying a first initialization voltage to the third node, a fifth transistor for selectively applying a second initialization voltage to a fourth node, the fourth node being a gate electrode of the driving transistor and a sixth transistor for selectively connecting the second node with the fourth node as taught by Lee et al. in order to provide a high quality and high definition display device.

 Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2012/0105410 A1) in view of Lee et al. (US 2015/0187270 A1) and further in view of Kim et al. (US 2018/0293939A1).

However, Kim et al. teaches wherein the fourth transistor (M7’ in Fig. 14) is turned on in response to the emission signal having a second voltage level that is higher than the first voltage level
(Fig. 14: transistor M5 and M6 is P-type transistor; [0164]: When the supply of the emission control signal to the emission control line Ei is stopped, the fifth transistor M5 and the sixth transistor M6 are turned on; [0174]:The seventh transistor M7′ is turned on when an emission control signal is supplied to the emission control line Ei;[0176]:  transistor M7′  formed as N-type transistor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi et al. in view of Lee et al. such that the fourth transistor is turned on in response to the emission signal having a second voltage level that is higher than the first voltage level as taught by Kim et al. in order to improve display quality.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2012/0105410 A1) in view of Lee et al. (US 2015/0187270 A1) and further in view of Kim et al. (US 2019/0096330 A1).
As to claim 20, Choi et al. in view of Lee et al. teaches the display device of claim 18, but does not explicitly disclose wherein each of the driving transistor and the fourth transistor comprises an 
However, Kim et al. teaches wherein each of the driving transistor and the fourth transistor comprises an active layer comprising a first material ([0089]: T1 and T7 may be poly-silicon semiconductor transistors), and wherein each of the fifth and sixth transistors comprises an active layer comprising a second material different from the first material ([0090]: transistor T3 and transistor T4 may be oxide semiconductor transistors).
It would have been obvious to one of ordinary skill in the art before the effective filing the claimed invention to modify the device of Choi et al. in view of Lee et al. such that each of the driving transistor and the fourth transistor comprises an active layer comprising a first material, and each of the fifth and sixth transistors comprises an active layer comprising a second material different from the first material as taught by Kim et al. in order to improve display quality of the organic light emitting display device. 	
Allowable Subject Matter
Claims 7-11, 13-14 and 16 are allowed.
Claims 12 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pyo et al. (US 2019/0266941 A1) teaches pixel circuit with first and second initialization lines in Fig. 2. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698.  The examiner can normally be reached on Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STACY KHOO/Primary Examiner, Art Unit 2624